CHITTENDEN, J.
Epitomized Opinion
This was an action brought by Esther Finn in the common pleas against Julius Finn to recover damages for personal injuries sustained by reason of the alleged negligence of the defendant in operating his automobile. The plaintiff and the defendant were husband and wife. The petition alleged that the defendant, Julius Finn, negligently operated the automobile so as to come into collision with a tree, as the result of which the plaintiff was injured. The defendant filed a motion for a judgment on the pleadings, which was sustained. In affirming the judgment, the court of appeals held:
1. Although the statute conferred upon the wife the fright to sue separately for torts committed against her, it does not authorize an action against her husband for damages arising from an automobile accident.